UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4368


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TODRICK LAVONE QUICK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:10-cr-00333-TDS-1)


Submitted:   September 29, 2011           Decided: October 12, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


James E. Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem,
North Carolina, for Appellant. Randall Stuart Galyon, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Todrick        Lavone      Quick         pleaded    guilty,     pursuant      to    a

plea    agreement,           to   one     count      of    distribution        of   eighty-five

grams of a mixture and substance containing a detectable amount

of     cocaine        base,       in     violation         of     21     U.S.C.     § 841(a)(1),

(b)(1)(A) (2006), and one count of carrying and using a firearm

during and in relation to a drug trafficking crime, in violation

of    18   U.S.C.          § 924(c)(1)(A)(i)             (2006).         The   district      court

sentenced Quick to a cumulative term of 180 months in prison.

               Quick now appeals, claiming that the district court

erred      when       it    failed      to    apply       the     provisions      of   the    Fair

Sentencing Act of 2010 (FSA) in imposing his sentence.                                       Quick

has    filed      a    motion,         with   the       consent    of    the   Government,        to

remand to the district court for resentencing in accordance with

the    amendments           wrought      by    the       FSA.       We    grant     the   motion.

Accordingly, we affirm Quick’s conviction, but we vacate Quick’s

sentence and remand the case to the district court to permit

resentencing.              By this disposition, however, we do not indicate

a view as to whether the FSA is applicable to a defendant like

Quick whose offense conduct occurred before the effective date




                                                    2
of the FSA, but who was sentenced after that date.      We leave

that determination in the first instance to the district court.



                                      AFFIRMED IN PART,VACATED
                                      IN PART,AND REMANDED




     
       We note that at Quick’s sentencing hearing, counsel for
the defendant unsuccessfully argued for application of the FSA.
Nevertheless, in light of the Attorney General’s revised view on
the retroactivity of the FSA, as well as the development of case
law on this point in other jurisdictions, we think it
appropriate, without indicating any view as to the outcome, to
accord the district court an opportunity to consider the matter
anew.


                                3